PER CURIAM.
The defendant took the property under the chattel mortgage for conceded default in performance of the conditions stipulated. The plaintiff had no right left but redemption in equity. The defendant is not liable either for conversion or for the return of the money paid on the furniture under section 65 of the Personal Property Law (Consol. Laws, c. 41). This is not a case of conditional sale, for the title passed to the plaintiff on the sale and back to defendant under the chattel mortgage. That defendant took property not covered by the mortgage was disputed, and the judgment on the second cause of action will not be disturbed.
Judgment affirmed, with costs.